Title: To James Madison from James Monroe, 15 October 1804
From: Monroe, James
To: Madison, James


Dear Sir
Rotterdam Octr. 15. 1804.
After a voyage of 4. days and nights and of more sickness & distress than we ever experiencd before, on acct. of the continual tempest to wh. we were exposed from the time we reached the sea, and the smallness of the vessel, we arrived on the 12th. at Helvoetsluys, from whence we came here by land the day following. The vessel is also here & as our carriage & baggage is abt. being landed, & every other thing arranged we expect to set out on our Journey to morrow morning early. You will have recd. by several copies my last dispatch & seen the state in which things were left in London wh. I hope is satisfactory to the President. I have no doubt of the advantageous ground on which it places us, in respect to its effect on our great concerns as a nation, since the attitude in point of character is honorable and dignified, in the eyes of other nations (if any thing is known abt. it) and towards G. B. liberal & friendly, and in a commercial view profitable beyond any thing our political career has ever experience’d before. In this place our situation is the theme of general consideration & admiration; the superior prosperity and happiness of our people reflect signal credit on the principles of our government and the character of its administration. The happy influence of it cannot escape the eye of any at home, or its effect otherwise than be owned by the body of the people.
There is a whispering here of the probability of some change being contemplated in this govt., the tendency of which is uncertain—among the presumptive cases is the advanc’ment of the present Dutch minister at Paris to the head of the govt. “in a new form.” But I shall get better information as I go on. I have nothing of a publick nature to add to my late comunications from London, but what refers in a certain view to this place, by saying that the ideas suggested on that head there, gain form from what I hear here: tho’ tenderness & delicacy to the party shod. accompany the mode.
Be so good as forward the enclosed to their address. Having requested Mr. Lewis to send some private papers respecting my land above Charlottesville & in Kentuckey to Mr. Forbes will thank you to forward his letter covering them in case he does so, by a safe hand. I am Dear Sir very sincerely your friend & servant
Jas. Monroe
Be so good as inform Mr. Breckenridge & Mr. Dawson that I shall write them from Bordeaux.
